-crt
                                               Jeremy Crespin
                                               TDCJ No.   1807429
                                               Hughes Unit
                                               Rt. 2, Box 4400
                                               Gatesville, TX  76597

Clerk
Court of Criminal Appeals of Texas
P.O.    Box 12308
Austin, TX     78711
                                               Februrary 2, 2015

RE:     WR-82,141-03 and WR-82,141-04

Dear Clerk,

     Please find enclosed one original and one copy of a Motion
to STAY proceedings.
        "Please file the original in WR-82, 141-04
        Please file the copy in WR-82,14104.

        Thank you for your time and assistance.
                                               Respectfully,

                                               x      ?/y.mi,/ Crisp \^\
                                               Jeremyj Crespfin
                                               Applicant PRO SE

JC/swd
cc:     DA




                                           COURT OF CRIMINAL APPEALS
                                                   FEB 05 2CI5
                                            Jeremy Crespin
                                            TDCJ No.    1807429
                                            Hughes Unit
                                            ?t. 2, Box 4400
                                            Gatesville, TX 76597

Honorable Tracy Holmes
363RD District Court - CHAMBERS
133 N. Riverfront Blvd., LB36 .
Ballas, TX 75204-4313

                                             Februrary 2, 2015

RE:    DID NOT RECEIVE COPY OF FINDING^ OF FACT OR SUPPORTING DOCUMENTS
       Cause No(s). W08-16204-W(B) and W08-16205-W(B)

Dear Judge Holmes:

     I have    never received copies of your Findings of Fact, Convc
Conclusions    of Law, and Recoraendation entered in these cases.
Thus, I was    very suprised when I received a notice from the Court
of Criminal    Appeals that the writ applications had been forwarded
to    that court.

     Please instruct the District Clerk to forward me a copy
of the Findings of Fact, Conclusions of Lav;, and Recomendation
that were entered in Cause Nombers W908162O4-W(B) and W08-16205-W(B)..
It appears these were enteredearound January 6, 2015 and for some
reason were never mailed to me,

     Could you also please have the District Clerk ma$il me a cop
copy of any other Orders you entered in thesdecases and supporting
documents. By supporting documents I mean the evidence you used
to support your Findings of Fact; such as, Juvenele Court records
and ALL affidavits of counsel. Hopefully you took the time to
obtain my mental health records from the jail.

     I have asked the Court of Criminal Appeals to STAY these
proceedings to give me time to respond to your Findings of Fact.
As you-are aware, in these cases (and. their "A" versions) I have/
timely replied to every action taken by this Court* the Court
of Criminal Appeals, and the Statee Thus, if I have received
a copy of your Findings of Faect you can rest assured that I
would have filed a REPLY,withfflfiJECTINS, within 10 days ( as aerraitted
by Rule 73 of the Texas Rfcles of Appellate Procedure/) You might
want to NOTI^I the Court of Criminal Appeals that you now provided
me with copies.

       Thank YOU for your time and attention to this matter.

                                             Respectfully,


                                             Jeileray Crespin
                  /                          Applicant PRO SE
JC^swd        /
cc: DA, CCA1'
              CCA WRIT NO(S).         WR-82,141fQ3_AND WR-82,141-44
       TRAM CT. WRIT NO(S) W08^16204-W~(B) AND W08-16205-W(B)
 EX                                        §    IN THE COURT OF
 EX PARTE                                  §
                                           §    CRIMINAL APPEALS OF TEXAS
 JEREMY CRESPfflN                          §
                                           §    AT AUSSIN, TEXAS

APPLICANT'S PRO SE MOTION TO STAY PROCEEDINGS AND ORDER CONVICTINIG
    COURT TO PROVIDE APPLICANT WITH A COPY OF FINDINGS OF FACT,
  CONCLUSIONS OF LAW, AND RECOMMENDATION AND SUPPORTING DOCUMENTS
 TO THE HONORBALE JUDGES OF THIS           COURT:

       EHE Texas Legislature, and Due Process, requires that a

 convicting court clerk            must provide an applicant with copies

 of all documents filed in an 11.07 writ application case;              to

 include, the convicting court's Findings of Fast, Conclusions
 of Law, and Recommendation.            See, Tex. Code Crim. Proc, Art

 art. 11.07 f / '''*•''   '.     Applicant, Jeremy Crespin, has never

 received a copy^from the Dallas County District Clerk, of the

 Findings of Fact, ConcJ.Iras5ons of Law, and Recommendation entered

 in these cases (W08916204-W(B) and WV8-16205-W(B)).               Nor, has

 Applicant ever received from the Dallas County District Clerk                /

 a copy of any supprting documents; such as, affidavits from c

 counsel (trial counsel, revocation counsel, or, revocation appellate
 counsel),,the Supplemental Clerk's Record (filed in WR-16204-03),
 and any other EXHIBITS,used by the tumaicting court to make the Fin
"F'indftinf|s of Fact.         Applj.iea&thaasno idea what the convicting court
 has found or recommended in these cases nor what evidence              the

 convicitng court has used to support those findings.              This has

 prevented Applicant from preparing anfi filing any OBJECTIONS to

 the Findings of Fas&t conclusions of Lav;, and Recommendation as

 permitted by Rule 73.H(b)(^")of the TexaswRules of Appellate Procedure.
Thus, Applicant asks this Court to STAY the proceedings and ORDER
the convciting court clerk to provide Applicant with a copy of
all documents filed in these cases (ex. "writ record"^ so tnat
Applicant may file OBJECTIONS to the comnrarcting court's Findings
of Fact, Conclusions of Law, and Recommendation's). 1


                                         PRAYER

        WHEREFORE, ALL CONSIDERED, JEREMY CRESPIN, THE Applicant,
acting PRO SE, PRAYS this HoInoDsable Court GRANT this motion in
ALL things;;and, therein:

        i)   STAY the proceedings in these cases,
        2)   ORDER the convicfrtAng court clerk (or the clerk of this
        CourtCourt)tto provide Applicant personally, acting PRO SE,
             a copy of the "writ record(s)" and supplemental clerk's
        recordecord FILED in these ctraes (or the Findings of Fact,
             Conclusions of Law, and Recommendation(s)),
        3)   ALLOW Applicant to Fill OBJECTIONS to the Findings of
             Fact, Conclusions of Law, and Recommendation(s) within
             10 days of the copies being provided;

AND, ANY AND ALL OTHER RELIEF THIS COURT BINDS PROPER IN THE INTEREST
OF JUSTICE.

                                                      Sespectfully Submitted,

                                                      x XtHw^Cr^fl^
                                                      Jeremy Crespin     »
                                                      TDCJ No. 1#07429
FN 1.    It should also be noted that                 Hughes Unit
         the Clerk of this Court did                  Rt. 2, Box 4400
        NIOT mail the NOTICES that t                  Gatesville, TX 76X97
         the writ records had been
         forwarded to this Court until                APPLICANT PRO SE
         January 27, 2015.

                    VERIFICATION /      CERTIFICATE OF SERVICE-

     I, Jeremy Crespin, BDCJ No. 1807429, being presently incarcerated
in the Hughes Unit of TDCJ-CID, in Coryell County, Texas, do declare
under the penalty of perjury that the facts in this document are
true and correct AND that I have causedAhis motionnto be mailed
to the Court of Criminal Appeals and the Dallas County District
Attorney on >the date executed below by placing it into the prison
mail system.                                      ~
EXECUTED on this the         ^- day of rcbuft/^               » 20:La
                                                      Jetfemy Cres/pin       «
                                                      Applicant PRO SE
                                            Jeremy Cre:sp9ion
                                            TDCJ No.   1807429
                                             Hughes Unit
                                             Rt. 2, Box 4400
                                             Gatesville, TX 76597

Clerk
Court of Criminal Appeals of Texas
P.O.    Box 12308
Austin, TX     78711
                                             Februyary 2, 2015
                    o3 $
RE:     WR-82,141-ft3anrfiWR-82,141-04

Dear Clerk,

        Please find enclosed one original and one copy of a Motion
to STAY proceedings.

        Please file the original in WR-82, 141-©4.
^J^—Please file the copy in WR-82,14104.
        Thank you for your time and assistance.
                                             Respectfully,

                                             x'flftjnj Croats)
                                             JerefeW Crespin
                                             'IBglicant PRO SE

JC/swd
cc:     DA
             CCA WRIT N0(S) . WR-82,141703 AND WRt82j^41z04_
      TRIAL CT. WRIT N0(S)         W08-16204-W('B) AND W08-16205-W(B)

 3                                        §    IN THE COURT OF
 EX PARTE                                 §
                                          §    CRIMINAL APPEALS OF TEXAS
 JEREMY CRESPIN                           §
                                          §    AT AUSTIN, TEXAS

APPLICANT'S PRO SE MOTION TO STAY PROCEEDINGS AND ORDER CONVICTING;
    COURT TO PROVIDE APPLICANT WITH A COPY OF FINDINGS OF FACT,
  CONCLUSIONS OF LAW, AND RECOMMENDATION AND SUPPORTING DOCUMENTS
TO THE HONORBALE JUDGES         OF THIS   COURT:

      The Texas Legislature, and Due Process, requires that a

convicting court clerk          must provide an applicant with copies

 of all documents filed in an 11.07 writ application case;             to

 include, the convicting court's Findings of Fact, Conclusions

 of Law, and Recommendation.         See, Tex. Code Crim. Proc,

 art. 11.07 § /." /.K.M'U     Applicant, Jeremy Crespin, has n<
                                                              lever



 received a copy, from the Dallas County District Clerk, of the

 Findings of Fact, Conclusions of Law, and Recommendation entered

 in these cases (W08-16204-W(B) and W08-16205-W(B)).              Nor, has

 Applicant ever received from the Dallas County District Clerk

 a copy of any supprting documents; such as, affidavits from

 counsel (trial counsel, revocation counsel, or, revocation appellate
 counsel), the Supplemental Clerk's Record (filed in WR-16204-03),              ~

 and any other EXHIBITS used by the convicting court to make the

 Findgings of Fact.         Applicant has no ideflj what the convicting court

has found or recommended in these cases nor what evidence              the

convicitng court has used to support those findings.              This has

 prevented Applicant from preparing an© filing any OBJECTIONS to

 the Findings of Fact, Conclusions of Law, and Recommendation as
 permitted by Rule 73. »lJl'of the Texas Rules of Appellate Procedure,
Thus, Applicant asks this Court to STAY the proceedings and ORDER
the convciting court clerk to provide Applicant with a copy of
all documents filed in these cases (ex. "writ record") so that

Applicant may file OBJECTIONS to the convicting court's Findings
of Fact, Conclusions of Law, and Recommendation(s).


                                         PRAYER


        WHEREFORE, ALL CONSIDERED, JEREMY CRESPIN, the Applicant,
acting PRO SE, PRAYS this         :Honorable Court GRANT this motion in
ALL things; and, therein:

        1)    STAY the proceedings in these cases,

        2)    ORDER the convic&ting court clerk (or the clerk of this
        T::   Court) to provide Applicant personally, acting PRO SE,
              a copy of the "writ record(s)" and supplemental clerk's
        ::?:: record FILED in these cases (or the Findings of Fact,
              Conclusions of Law, and Recommendation(s)),
        3)    ALLOW Applicant to file OBJECTIONS to the Findings of
              Fact, Conclusions of Law, and Recommendation(s) within
              10. days of the copies being provided;
AND, ANY AND ALL OTHER RELIEF THIS COURT FINDS PROPER IN THE INTEREST
OF   JUSTICE.

                                                  Respectfully Submitted,


                                                  Jeremy Cresprin         *
                                                  TDCJ No.    1807429
FN 1.    It should also be noted that
                                                  Hughes Unit
         the Clerk of this Court did
                                                  Rt. 2, Box 4400
         NOT mail the NOTICES that
                                                  Gatesville, TX 76597
         the writ records had been
         forwarded to this Court until
                                                  APPLICANT    PRO   SE
         January 27, 2015.

                    VERIFICATION / CERTIFICATE OF SERVICE

     I, Jeremy Crespin, TDCJ No. 1807429, being presently incarcerated
in the Hughes Unit of TDCJ-CID, in Coryell County, Texas, do declare
under the penalty of perjury that the facts in this document are
true and correct AND that I have caused this motion.to be mailed
to the Court of Criminal Appeals and the Dallas County District
Attorney on the date executed below by placing it into the prison
mail system,
EXECUTED on this the          £ day of f-fh^^ ^                2015
                                                                              j

                                                  x
                                                    remy Crespin
                                                  Jer                     »
                                                    nlicant PRO SE
                                                  App
SUBJECT: State briefly the problem on which you desire assistance.-

         oULp VQM PL£.^jL Ar PHi. SP£Ci 3Ax)UAJ2-V OF 9xfllg>, 7/K ^^r JA/5




                                                                                         x7 Ow>^ -Crisps
                                                                                           iz
Name:     J^                             TEXAS DEPARTMENT OF CRIMINAL JUSTICE — INSTITUTIONAL DIVISION

                                           INMATE REQUESTTO OFFICIAL
REASON FOR REQUEST: (Please check one)

PLEASE ABIDE BY THE FOLLOWING CHANNELS OF COMMUNICATION.THIS WILL SAVE TIME, GET YOUR REQUEST TO THE
PROPER PERSON, AND GET AN ANSWER TO YOU MORE QUICKLY.

1. •   Unit AssiglirTrerTtr^faasfei^JChairman of Classification,    5. •    VisitingLjs        director of classification, Administration
       Administration Building)                                                 ling)

2. •   Restoration ofLost overtime (Unit Warden-if approved^           ^    Parole requirements and related information (Unit Parole
       will be forwarded to theStateDisciplinary Corppxttee)                     Sgtor)

3. •   Request for Promotion injotess or to Trusty Class            7. Q Inmate Prison RecbrfLlRequest for copy ofrecord, infor
       (Unit Warden- ifapprgjisdfwill beforwarded to the Director          mation on parole.eligibility'disGharge date, detainers-Unit
       of Classification),                                                 Administration)

4. •   Clem&fcy-Pardon, parole, earlyout-mandatorysupervision       8. •    Personal Interview with a representative of an^mtside
       (Beard of Pardons and Paroles, 8610 Shoal Creek Blvd.                agency (Treatment Division, Administration Building)
       Austin, Texas 78757)




TO:    /?/U             OOtV\
                                (Name and title of official)
                                                                                DATE      : 0^ j OX/ 9,0\$>
ADDRESS:          Aa